PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dosier et al.
Application No. 16/781,622
Filed: 4 Feb 2020
For: Compositions and Methods of Dust Control

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.78(c), filed November 9, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional applications listed in the concurrently filed application data sheet (“ADS”).

The petition under 37 CFR 1.78(c) is GRANTED. 
 
A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(c) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


A nonprovisional application in the benefit chain claiming the benefit of each prior-filed provisional application must have been filed within twelve months of the filing date of each prior-filed provisional application.  

All the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. 119(e) is accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed applications because the petition requirements of 37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This 

A corrected Filing Receipt, which includes the priority claim to the prior-filed applications, accompanies this decision on petition.

Regarding fees:  Petitioner paid a $1050 petition fee when the initial petition was filed on September 2, 2021. Petitioner paid a second $1050 petition fee when the present renewed petition was filed on November 9, 2021. Only one petition fee is required. The second $1050 petition fee paid on November 9, 2021 has been refunded in the manner in which it was paid.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt